Citation Nr: 1715667	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1954 to July 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Phoenix, Arizona, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not caused by service and did not manifest to a compensable degree within one year of service separation.

2.  Tinnitus was not caused by service and did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2014 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2014 notice was issued to the Veteran prior to the February 2014 rating decision from which the instant appeal arises. 

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that a heightened duty to assist a veteran in developing facts pertaining to claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative records). The Veteran's military records are presumed to have been lost in the 1973 fire. In November and December 2013, the Veteran was informed of the missing records and asked to furnish any documentation related to his claim. He was sent, and asked to complete, two copies of the National Archives and Records Administration Form 13055, Request for Information Needed to Reconstruct Medical Data. He was also provided a VA medical examination in November 2013.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.



II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system, including bilateral hearing loss and tinnitus, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, hearing loss and tinnitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).



A.  Bilateral Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

The record reflects that the Veteran has bilateral sensorineural hearing loss which meets the requirements stated in 38 C.F.R. § 3.385. On his December 2012 claim form, the Veteran wrote that his bilateral hearing loss began in 1970. 

At his November 2013 VA examination, the Veteran reported in-service noise exposure, as well as post-service occupational and recreational noise exposure. He stated that his hearing loss began in the 1970s. The examiner opined that it was less likely than not that the Veteran's in-service noise exposure caused his bilateral hearing loss because hearing loss developed many years after service. The examiner noted that an Institute of Medicine report on noise exposure concluded that "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure." 

In his March 2014 notice of disagreement, the Veteran wrote that his hearing disability started during basic training; listed several weapons on which he was trained, and he wrote that he was never provided hearing protection. On his August 2015 VA Form 9, the Veteran wrote that his hearing loss was caused by his in-service noise exposure and that his hearing loss started prior to service separation. In a March 2016 statement, the Veteran's spouse wrote that he has had difficulty hearing since they were married in 1969. In a March 2016 statement, the Veteran reiterated that he believed his hearing loss disability was caused by his in-service noise exposure and stated that he first noticed hearing difficulty shortly after service separation.

Although the Veteran has bilateral hearing loss, a preponderance of the evidence is against a finding that his disability was caused by his in-service noise exposure. In his December 2012 claim for service connection and at his November 2013 VA examination, he stated that his hearing loss disability first began in the 1970s. Although he reported in-service noise exposure and difficulty hearing in the years following service, there is no evidence that he had bilateral hearing loss meeting the requirements for service connection at that time. There is also no evidence that his hearing loss was so bad that it manifested to a compensable degree within one year of service separation. 

The Veteran has asserted that his in-service noise exposure caused his disability. He is not competent to provide an etiology opinion and no competent medical provider has stated that his bilateral hearing loss began in service. Indeed, the VA examiner opined in his November 2013 VA examination report that his in-service noise exposure would not have caused him to develop bilateral hearing loss many years after service.  

The Veteran's spouse reported in her March 2016 written statement that they have many friends who would attest to the Veteran having difficulty hearing as early as 1957 when he separated from service. There is no indication, however, that these friends will be able to provide evidence of a hearing test stating that the Veteran's hearing loss disability manifested to a compensable degree within a year of service separation or that he had hearing loss for VA purposes as early as 1957. 

The Board finds that in-service noise exposure did not cause the Veteran's bilateral hearing loss and that bilateral hearing loss did not manifest to a compensable degree within one year of service separation. Therefore, service connection is not warranted and the claim is denied.

B.  Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

A February 2011 VA audiological treatment record states that the Veteran denied having tinnitus. In his December 2012 claim for service connection, the Veteran wrote that tinnitus began in the fall of 1954. At his November 2013 VA examination, the Veteran reported that tinnitus began four to five years earlier. The examiner opined that tinnitus was less likely than not caused by in-service noise exposure and more likely caused by his bilateral hearing loss, as tinnitus is a known symptom associated with hearing loss.

Although the Veteran has tinnitus, a preponderance of the evidence is against a finding that the disability was caused by his in-service noise exposure. Although the Veteran is competent to report that tinnitus began in service and has continued to the present, he denied having tinnitus as recently as February 2011 and stated in November 2013 that it had begun only four to five years earlier. Additionally, the VA examiner opined that his tinnitus was less likely to have been caused by in-service noise exposure and more likely a result of his hearing loss disability. 

The Board finds that in-service noise exposure did not cause the Veteran's tinnitus and that tinnitus did not manifest to a compensable degree within one year of service separation. As the Veteran is not service-connected for hearing loss, service connection for tinnitus cannot be granted secondary to hearing loss. Therefore, service connection is not warranted and the claim is denied

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


